44 N.Y.2d 967 (1978)
In the Matter of the Arbitration between Triborough Bridge and Tunnel Authority, Appellant, and District Council 37 of the American Federation of State, County and Municipal Employees, AFL-CIO, et al., Respondents.
Court of Appeals of the State of New York.
Argued May 30, 1978.
Decided July 6, 1978.
Gerald H. Horowitz and Joseph Bulgatz for appellant.
Judith P. Vladeck and Thomas M. Kennedy for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*968MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
*969The question of whether the procedural requirements of the collective bargaining agreement for seeking arbitration were followed is for the arbitrator to resolve. (Matter of City School Dist. of City of Poughkeepsie [Poughkeepsie Public School Teachers Assn.], 35 N.Y.2d 599, 607). This principle applies regardless of whether the grievant took any action on the grievance prior to the expiration of the agreement where, as here, the grievance arose prior to the expiration of the agreement.
Order affirmed.